                Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                    )
    THE SIERRA CLUB,                                )
                                                    )
                     Plaintiff,                     )
                                                    )
    v.                                              ) Civil Action No. 2:19-cv-01284-WSS
                                                    )
    NRG POWER MIDWEST LP,                           )
                                                    )
                     Defendant.                     )
                                                    )

         ANSWER AND AFFIRMATIVE DEFENSES OF GENON POWER MIDWEST LP
            TO COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

           Defendant GenOn Power Midwest LP (“GenOn”)1, by and through its counsel, submits its

Answer and Affirmative Defenses to the Complaint for Declaratory and Injunctive Relief by

Plaintiff Sierra Club, stating as follows:

           1.       GenOn admits only that this is a civil suit brought under the Federal Water

Pollution Control Act, otherwise known as the Clean Water Act, 33 U.S.C. §§ 1251-1388

(“CWA”), and the Pennsylvania Clean Streams Law, 35 Pa. Cons. Sat. §§ 691.1-691.1001

(“CSL”). GenOn denies that it has violated the CWA and CSL, and denies Paragraph 1 in all

other respects.

           2.       Paragraph 2 of the Complaint is a general averment of law and/or conclusion of

law and no response is required. To the extent a response is deemed to be required, the

averments in Paragraph 2 are denied.



1
 The Complaint improperly named NRG Power Midwest, LP as the defendant. On March 8, 2019, NRG
Power Midwest LP lawfully changed its name to GenOn Power Midwest LP. The appropriate
documentation has been submitted to the Pennsylvania Department of Environmental Protection for
purposes of changing the name on the National Pollutant Discharge Elimination System Permit for the
Cheswick Generating Station.
                                                     1
            Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 2 of 17



       3.       GenOn denies that it has violated conditions and limitations in its Pennsylvania

National Pollution Discharge Elimination System (“NPDES”) Permit No. PA0001627 (“Permit”)

at the Cheswick Generating Station (“Cheswick”) in Springdale, Pennsylvania. GenOn admits

that the Complaint seeks a declaratory judgment, junctive relief, civil penalties, and the award of

costs, including attorneys’ and expert witness’ fees, but denies that any such relief is warranted.

                                     JURISDICTION AND VENUE

       4.       Paragraph 4 of the Complaint is a general averment of law and/or conclusion of

law and no response is required. To the extent a response is deemed to be required, GenOn

admits that the Court has subject matter jurisdiction.

       5.       Paragraph 5 of the Complaint is a general averment of law and/or conclusion of

law and no response is required. To the extent a response is deemed to be required, the

averments in Paragraph 5 are denied.

       6.       GenOn admits only that Appalachian Mountain Advocates sent a letter, on behalf

of Sierra Club, that was dated July 16, 2019 and addressed to Mr. Kevin Panzino of NRG Power

Midwest LP. GenOn lacks knowledge or information sufficient to form a belief as to the truth of

the averment that the Administrator of the U.S. Environmental Protection Agency (“EPA”), the

Regional Administrator for Region III of EPA, and the Secretary of the Pennsylvania

Department of Environmental Protection (“PADEP”) were sent a copy of the letter. GenOn

denies the allegations in Paragraph 6 in all other respects.

       7.       GenOn lacks knowledge or information sufficient to form a belief about the truth

of the allegations in Paragraph 7 and on that basis denies the allegations in Paragraph 7.

       8.       Paragraph 8 of the Complaint is a general averment of law and/or conclusion of

law and no response is required. To the extent a response is deemed to be required, GenOn



                                                  2
            Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 3 of 17



denies that it has committed any of the violations alleged in the Complaint but admits that venue

is appropriate in this Court.

                                                PARTIES

       9.       GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 9 of the Complaint and on that basis denies all the

allegations in Paragraph 9.

       10.      The allegations in Paragraph 10 are legal conclusions to which no response is

required. To the extent a response is deemed to be required, the allegations of this Paragraph are

denied, because GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of those allegations.

       11.      GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 11 of the Complaint and on that basis denies all the

allegations in Paragraph 11.

       12.      GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 12 of the Complaint and on that basis denies all the

allegations in Paragraph 12.

       13.      GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 13 of the Complaint and on that basis denies all the

allegations in Paragraph 13.

       14.      Denied.

       15.      Denied.

       16.      GenOn denies that the thermal discharge from Cheswick has caused any harm to

the recreational interests of Plaintiff’s members. As for the remainder of the allegations in



                                                 3
           Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 4 of 17



Paragraph 16 of the Complaint, GenOn lacks knowledge or information sufficient to form a

belief regarding the truth of the allegations in Paragraph 16 and on that basis denies all the

allegations in Paragraph 16.

          17.   Denied.

          18.   Denied as to NRG Power Midwest LP. On March 8, 2019, NRG Power Midwest

LP lawfully changed its name to GenOn Power Midwest LP. GenOn admits that it is a limited

partnership formed under Delaware law.

          19.   The allegations in Paragraph 19 are legal conclusions to which no response is

required. To the extent a response is deemed to be required, the averments in Paragraph 19 are

denied.

                                              FACTS

          20.   GenOn admits that it owns and operates Cheswick.

          21.   Admitted in part and denied in part. GenOn admits that Cheswick is a single unit

coal-fired power plant that has a once-through cooling water system that uses water from the

Allegheny River withdrawn through an intake, that it discharges non-contact cooling water to the

Allegheny through what is designated as Outfall 003 in the Permit, and that Outfall 003 is

approximately one-quarter mile downstream of the intake. Denied in all other respects.

          22.   GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 22 of the Complaint and on that basis denies all the

allegations in Paragraph 22.

          23.   The allegations in Paragraph 23 are legal conclusions to which no response is

required. To the extent a response is deemed to be required, the allegations in this Paragraph are

denied.



                                                  4
           Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 5 of 17



          24.   The allegations in Paragraph 24 are legal conclusions to which no response is

required. To the extent a response is deemed to be required, the allegations in this Paragraph are

denied.

          25.   Admitted in part and denied in part. GenOn admits that the Permit is effective

from August 1, 2018 through July 31, 2023. GenOn denies the remainder of this allegation.

          26.   GenOn admits that Cheswick discharges from designated outfalls to Little Deer

Creek and the Allegheny River, as permitted by the terms and conditions of the Permit. Except

as admitted, GenOn denies the allegations in Paragraph 26.

          27.   GenOn admits that Cheswick discharges non-contact cooling water from Outfall

003, as permitted by the terms and conditions of the Permit. Except as admitted, GenOn denies

the allegations in Paragraph 27.

          28.   GenOn admits only that the Permit provides that “this discharge at Outfall 003

shall not cause a change in the stream temperature of more than 2°F in any one hour.” Except as

admitted, GenOn denies the allegations in Paragraph 28.

          29.   Paragraph 29 of the Complaint is a general averment of law and/or conclusion of

law and no response is required. To the extent a response is deemed to be required, the

averments in Paragraph 29 are denied.

          30.   GenOn admits that its consultants performed a thermal plume survey of the

Allegheny River near Cheswick on six days between June and October 2011 in accordance with

a PADEP-approved Thermal Discharge Study Plan submitted by GenOn to support an extension

of the CWA section 316(a) thermal variance first approved for Cheswick in November 1982.

Except as admitted, GenOn denies the allegations in Paragraph 30.




                                                5
         Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 6 of 17



       31.     GenOn admits that as part of the 2011 thermal plume survey its consultants

collected instantaneous temperature readings at four different depths along ten (10) transects

within the Allegheny River, three of the transects were upstream and seven of the transects were

downstream of Outfall 003 at Cheswick, and at two different depths along a longitudinal transect

around both Twelve and Fourteen Mile islands in the pool below the Bill Young Lock and Dam

downstream of Outfall 003 at Cheswick. However, no hourly temperature measurements were

collected after complete mixing as part of the 2011 thermal plume survey. Except as admitted,

GenOn denies the allegations in Paragraph 31.

       32.     Denied.

       33.     Denied.

       34.     Denied.

       35.     Denied.

       36.     Admitted in part and denied in part. GenOn admits that Stephen Frank, an

environmental manager, was deposed in April 2019 by counsel for Sierra Club in another matter.

Mr. Frank’s deposition testimony speaks for itself, and GenOn denies the allegations in

Paragraph 36 to the extent that they attempt to improperly summarize or mischaracterize his

testimony. GenOn denies the remainder of the allegations in this Paragraph.

       37.     Denied. Mr. Frank’s deposition testimony speaks for itself, and GenOn denies the

allegations in Paragraph 37 to the extent that they attempt to improperly summarize or

mischaracterize his testimony.

       38.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 38 of the Complaint and on that basis denies all the

allegations in Paragraph 38.



                                                 6
         Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 7 of 17



       39.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 39 of the Complaint and on that basis denies all the

allegations in Paragraph 39.

       40.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 40 of the Complaint and on that basis denies all the

allegations in Paragraph 40.

       41.     Denied.

       42.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 42 of the Complaint and on that basis denies all the

allegations in Paragraph 42.

       43.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 43 of the Complaint and on that basis denies all the

allegations in Paragraph 43.

       44.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 44 of the Complaint and on that basis denies all the

allegations in Paragraph 44.

       45.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 45of the Complaint and on that basis denies all the

allegations in Paragraph 45.

       46.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 46 of the Complaint and on that basis denies all the

allegations in Paragraph 46.




                                                 7
         Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 8 of 17



       47.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 47 of the Complaint and on that basis denies all the

allegations in Paragraph 47.

       48.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 48 of the Complaint and on that basis denies all the

allegations in Paragraph 48.

       49.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 49 of the Complaint and on that basis denies all the

allegations in Paragraph 49.

       50.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 50 of the Complaint and on that basis denies all the

allegations in Paragraph 50.

       51.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 51 of the Complaint and on that basis denies all the

allegations in Paragraph 51.

       52.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 52 of the Complaint and on that basis denies all the

allegations in Paragraph 52.

       53.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 53 of the Complaint and on that basis denies all the

allegations in Paragraph 53.




                                                 8
         Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 9 of 17



       54.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 54 of the Complaint and on that basis denies all the

allegations in Paragraph 54.

       55.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 55 of the Complaint and on that basis denies all the

allegations in Paragraph 55.

       56.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 56 of the Complaint and on that basis denies all the

allegations in Paragraph 56.

       57.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 57 of the Complaint and on that basis denies all the

allegations in Paragraph 57.

       58.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 58 of the Complaint and on that basis denies all the

allegations in Paragraph 58.

       59.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 59 of the Complaint and on that basis denies all the

allegations in Paragraph 59.

       60.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 60 of the Complaint and on that basis denies all the

allegations in Paragraph 60.




                                                 9
        Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 10 of 17



       61.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 61 of the Complaint and on that basis denies all the

allegations in Paragraph 61.

       62.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 62 of the Complaint and on that basis denies all the

allegations in Paragraph 62.

       63.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 63 of the Complaint and on that basis denies all the

allegations in Paragraph 63.

       64.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 64 of the Complaint and on that basis denies all the

allegations in Paragraph 64.

       65.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 65 of the Complaint and on that basis denies all the

allegations in Paragraph 65.

       66.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 66 of the Complaint and on that basis denies all the

allegations in Paragraph 66.

       67.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 67 of the Complaint and on that basis denies all the

allegations in Paragraph 67.




                                                10
         Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 11 of 17



        68.     GenOn lacks knowledge or information sufficient to form a belief regarding the

truth of the allegations in Paragraph 68 of the Complaint and on that basis denies all the

allegations in Paragraph 68.

        69.     Denied.


                                FIRST CLAIM FOR RELIEF
                               ALLEGED CWA VIOLATIONS

        70.     GenOn incorporates by reference its responses to Paragraphs 1 through 69 above

as though set forth in full.

        71.     The allegations of Paragraph 71 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 301(a) of the CWA speaks for itself and denies the allegations in this

Paragraph.

        72.     The allegations of Paragraph 72 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 505(a) of the CWA speaks for itself and denies the allegations in this

Paragraph.

        73.     The allegations of Paragraph 73 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 505(f) of the CWA speaks for itself and denies the allegations in this

Paragraph.

        74.     Denied as stated. GenOn admits only that it is authorized under the Permit to

discharge non-contact cooling water from Cheswick at Outfall 003 to the Allegheny River.




                                                11
        Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 12 of 17



       75.     The allegations of Paragraph 75 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 502(5) of the CWA speaks for itself and denies the allegations in this

Paragraph .

       76.     The allegations of Paragraph 76 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 502(7) of the CWA speaks for itself and denies the allegations in this

Paragraph.

       77.     The allegations of Paragraph 77 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 502(6) of the CWA speaks for itself and denies the allegations in this

Paragraph.

       78.     The allegations of Paragraph 78 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 502(14) of the CWA speaks for itself and denies the allegations in this

Paragraph.

       79.     Denied as stated. GenOn admits only that the Permit authorizes GenOn to

discharge from Cheswick in accordance with the Permit’s terms and conditions.

       80.     Admitted.

       81.     Denied.

       82.     Denied.

       83.     Denied.

       84.     Denied.



                                                12
         Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 13 of 17



        85.     Denied.

        86.     Denied.

        87.     Denied.

        88.     Denied.

        89.     Denied.


                                SECOND CLAIM FOR RELIEF
                                ALLEGED CSL VIOLATIONS

        90.     GenOn incorporates by reference its responses to Paragraphs 1 through 89 above

as though set forth in full.

        91.     The allegations of Paragraph 91 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 601 of the CSL speaks for itself and denies the allegations in this Paragraph.

        92.     The allegations of Paragraph 92 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 611 of the CSL speaks for itself and denies the allegations in this Paragraph.

        93.     The allegations of Paragraph 93 are general averments of law and/or legal

conclusions to which no response is required. To the extent a response is required, GenOn

asserts that Section 1 of the CSL speaks for itself and denies the allegations in this Paragraph.

        94.     Denied.

        95.     Denied.

        96.     Denied.




                                                 13
           Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 14 of 17



                                    RELIEF REQUESTED

       GenOn denies that Plaintiff is entitled to any of the relief requested in Paragraphs A.

through G. of the “relief requested” section of the Complaint and demands that judgment be

entered in favor of GenOn, along with costs and such other and further relief as this Court deems

appropriate.

                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE
                                   (Failure to State a Claim)

       The complaint, and each purported cause of action therein, fails to state a claim upon

which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE
                                     (Lack of Standing)

       Plaintiff, and each of its members, lacks capacity to sue or the requisite standing to

pursue the claims set forth in the Complaint under Article III of the U.S. Constitution.

                               THIRD AFFIRMATIVE DEFENSE
                                   (Lack of Proper Notice)

       The Complaint is barred, in whole or in part, because Plaintiff’s 60-day notice was

inadequate and did not comply with 33 U.S.C. § 1365 and 35 Pa. Cons. Stat. § 691.601.

                           FOURTH AFFIRMATIVE DEFENSE
                         (No Violation of CWA, CSL, and/or Permit)

       The Complaint, and each cause of action therein, is barred because the alleged acts and

omissions were not in violation of the CWA, CSL, and/or Permit.

                               FIFTH AFFIRMATIVE DEFENSE
                                        (Mootness)

       The Complaint, and each cause of action therein, is barred in whole or in part because it

is moot.


                                                14
         Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 15 of 17



                              SIXTH AFFIRMATIVE DEFENSE
                                     (Lack of Harm)

       The Complaint, and each cause of action therein, is barred because neither Plaintiff nor

its members have suffered any harm from the acts or omissions alleged.

                           SEVENTH AFFIRMATIVE DEFENSE
                         (No Ongoing Violations under CWA or CSL)

       The Complaint, and each cause of action therein, is barred because Plaintiff has not

alleged ongoing violations under the CWA or CSL.

                             EIGHTH AFFIRMATIVE DEFENSE
                                   (Lack of Causation)

       The damages that Plaintiff claims to have sustained, if any, and the relief Plaintiff has

requested are in whole or in part, the proximate result of acts or omissions of persons or entities

other than GenOn or any other person for whose acts or omissions GenOn is responsible.

                              NINTH AFFIRMATIVE DEFENSE
                                  (Statute of Limitations)

       Some or all of the Plaintiffs’ claims may be barred by the applicable statute of

limitations.

                          TENTH AFFIRMATIVE DEFENSE
(No entitlement to Attorneys’ Fees, Expert Witness’ Fees, or Any Other Costs or Expenses)

       Plaintiff is not entitled to attorneys’ fees, expert witness’ fees, or any other costs or

expenses.

                         ELEVENTH AFFIRMATIVE DEFENSE
                 (Doctrine of Laches, Estoppel, Waiver and Unclean Hands)

       The Complaint, and each cause of action therein, is barred by the doctrines of laches,

estoppel, waiver and unclean hands.




                                                 15
        Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 16 of 17



                              TWELFTH AFFIRMATIVE DEFENSE
                           (Compliance with Law and Legal Requirements)

       GenOn is not liable as alleged in the Complaint because its discharges of non-contact

cooling water have been and are in compliance with the applicable laws, statutes, regulations,

guidance, and permit in existence at the time of the discharge.


                         THIRTEENTH AFFIRMATIVE DEFENSE
                          (Reliance upon Government Regulators)

       GenOn, at all times relevant hereto, acted in reliance upon applicable guidance issued by

the responsible governmental regulatory authorities.

                             FOURTEENTH AFFIRMATIVE DEFENSE
                               (Reservation of Affirmative Defenses)

       GenOn reserves the right to raise additional affirmative defenses which may be disclosed

during the investigation of this case or through the discovery process.




  Dated: November 18, 2019                             /s/ Alana E. Fortna
                                                       Mark D. Shepard, Esq.
                                                       Alana E. Fortna, Esq.
                                                       Babst, Calland, Clements and Zomnir, P.C.
                                                       Two Gateway Center, 6th Floor
                                                       603 Stanwix Street
                                                       Pittsburgh, Pennsylvania 15222
                                                       (412) 394-5400

                                                       Counsel for Defendant, GenOn Power Midwest
                                                       LP




                                                16
         Case 2:19-cv-01284-WSS Document 4 Filed 11/18/19 Page 17 of 17



                                  CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing as, this 18th day of November, 2019, I electronically

filed the foregoing Answer and Affirmative Defenses of GenOn Power Midwest LP to Complaint

for Declaratory and Injunctive Relief with the Clerk of the Court using the CM/ECF system which

sent notification of the filing to the following:

                                     Benjamin M. Barczewski
                                Institute for Public Representation
                                Georgetown University Law Center
                                    600 New Jersey Ave. N.W.
                                     Washington, D.C. 20001




                                                              /s/ Alana E. Fortna




                                                    17
